                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

RENEE TERESA GOELLNER-GRANT, )
KYLE D. GRANT, and ALEXANDER )
GOELLNER                     )
                             )
          Plaintiffs,        )
                             )
v.                           )                      Case No. 4:18-cv-00836-SNLJ
                             )
PLATINUM EQUITY LLC,         )
BLUELINE RENTAL LLC,         )
UNITED RENTALS, INC., and    )
UNTED RENTALS                )
(NORTH AMERICA), INC.,       )
                             )
          Defendants.        )

                           MEMORANDUM AND ORDER

      Before this Court is defendant United Rentals (North America), Inc.’s motion for

summary judgment (#28), which has been fully briefed. For the reasons explained below,

this Court will GRANT the motion.

I.   BACKGROUND
      This is a wrongful death action in which the decedent, Randall Lee Grant, found

himself trapped between the control panel of a JLG Industries, Inc. Ariel Boom Lift

(Model No. E450AJ) and a “metal crossbar protruding from the ceiling of the [parking]

garage” he was working on; at the time, he had been attempting to replace various light

bulbs. The lift had purportedly trapped Decedent by remaining engaged in a forward

motion after Decedent contacted the metal crossbar. In plaintiffs’ words, Decedent “was

crushed and died of compression asphyxia.” They insist Decedent’s death could have

                                            1
been avoided if the lift had been equipped with a mechanism to automatically cut off

power in such situations. Specifically, plaintiffs allege the lift should have been equipped

with a JLG-made accessory called “SkyGuard,” which is an “enhanced protection … auto

reverse feature [that] activates” when an “operator [makes] contact with [an

obstruction].” The parties do not mention when the SkyGuard technology was first made

available, nor do plaintiffs explain, to the extent the lift in question is unreasonably

dangerous, why SkyGuard technology is not a mandatory safety addition imposed by

JLG on its lifts.

       The lift in question was designed, manufactured, assembled, marketed, and sold

by JLG on or about April 23, 2002, to a company in Kansas City, Kansas. JLG is not a

party to this action.1 The parties agree that United Rentals’ involvement was limited to a

series of repairs on the lift between 2014 and 2015. These repairs included replacing the

drive contractor and drive motor, replacing a hose to fix a hydraulic leak, replacing

rubber boots on a joystick, replacing jib hoses to fix a hydraulic leak, and replacing

batteries.

       It is plaintiffs’ contention that, in repairing the lift, United Rentals breached a duty

of care by “failing to equip the [lift] with safety features[] or provide adequate warning in

1
  In a separately-filed case, Goellner-Grant et al. v. JLG Industries, Inc. et al., Case No. 4:18-cv-
342-SNLJ, this Court dismissed JLG from a lawsuit filed by the same three plaintiffs involved
here. The Court found it lacked personal jurisdiction over JLG in light of the parties’ agreement
that “the lift in question was actually sold [by JLG] to a company in Kansas,” and that company,
Midwest Aerials, then sold it to a Missouri company. Based on this fact, the Court held that it
lacked specific jurisdiction over JLG because “JLG’s involvement ended in Kansas, and a third
party went on to sell the lift in Missouri.” Though plaintiffs pointed to JLG’s general distribution
network in Missouri, the Court ultimately found these general, network-related contacts were not
related to plaintiffs’ claims. See Goellner-Grant v. JLG Industries, Inc., 2018 WL 3036453 at
*2-3 (E.D. Mo. June 19, 2018) (Limbaugh, J.).

                                                 2
connection with the very same components repaired.” In essence, plaintiffs argue United

Rentals was responsible for either equipping the lift with SkyGuard technology (or

something similar) or else warning of the dangers associated with the lift’s ability to trap

someone against its control panel through the use of instructions or cautionary signage.

II.   STANDARD OF REVIEW

       Summary Judgment involves the “threshold inquiry of determining whether there

is a need for trial.” Walls v. Petrohawk Properties, LP., 812 F.3d 621, 624 (8th Cir. 2015)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). In other words,

summary judgment is appropriately granted if, in viewing the record in a light most

favorable to the nonmoving party, there are no genuine issues of material fact and the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). The movant

bears the initial burden of demonstrating both the absence of a genuine issue of material

fact and his or her entitlement to judgment as a matter of law. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once this initial burden is met, the nonmoving party must then

set forth, by affidavit or other rebuttal evidence, specific facts showing that a genuine

issue of material fact actually exists. Grey v. City of Oak Grove, Mo., 396 F.3d 1031,

1034 (8th Cir. 2005); FED. R. CIV. P. 56(e). To satisfy this burden, the nonmoving party

must “do more than simply show there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

“[T]he mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Scott v. Harris, 550 U.S. 372, 380 (2007)

                                              3
(quoting Anderson, 477 U.S. at 247-248). Thus, “when opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonably jury

could believe it, a court should not adopt that version of the facts for purposes of ruling

on a motion to dismiss.” Id. Moreover, even when a dispute is genuine—such that a jury

could reasonably favor either side—it must also be the case that the disputed facts are

material in that they “might affect the outcome of the suit under the governing law.”

Anderson, 477 U.S. at 248.

III.   ANALYSIS
       Plaintiffs’ failure to warn claim is foreclosed by Johnson v. Auto Handling

Corporation, 523 S.W.3d 452 (Mo. banc 2017). That case involved a similar claim

brought against the repairer of a tractor trailer who did not warn the driver of the trailer

about alleged defects in the design of the trailer. Plaintiff, as here, relied on Restatement

(Second) of Torts, Section 388, and in particular, Comment C, which "extends 'supplier'

liability to 'one who undertakes the repair of a chattel and who delivers it back with

knowledge that it is defective because of the work which he is employed to do upon it.'"

Id. at 461. In affirming a directed verdict for defendant and distinguishing Section 388,

the court held

       The quoted language refers to knowledge of defects related to the work for
       which the defendant was employed. [Plaintiff] has failed to show a defect
       was introduced because of the work [defendant] was employed to do. By
       its terms section 388 does not impose liability on a repairer for “general
       dangers associated with a product unrelated to the specific repair work
       performed.”




                                              4
Id. (quoting Menz v. New Holland N. Am., Inc., 440 F.3d 1002, 1005 (8th Cir. 2006)).

That is the case here. Plaintiffs attempt to impose liability on United Rentals not for the

repairs it was engaged to perform—the installation of replacement parts to the

specifications of the original design—but instead for failing to warn that the lift was

unsafe, in its original design, because it lacked a specific safety feature involving modern

technology.

       Plaintiffs’ claim for “negligent maintenance and inspection” fares no better.

Plaintiffs maintain that Section 392(b) of the Restatement (Second) of Torts "imposes

duties upon one who supplies chattels for a business purpose: (1) [the] duty to inspect for

a defect, and (2) the duty to inform anyone expected to use it of defects found, if any."

This provision, plaintiffs argue, required United Rentals to “discover the defective nature

of the original”—and warn of this defect—"or repair [the] JLG Lift.” As stated in

plaintiffs’ complaint, United Rentals had the duty "to equip [ ] the JLG lift with adequate

or sufficient safety features, or to provide adequate warnings or instructions." In

resolving this claim, however, it is enough to point out that, by its express language,

Section 392(b) does not apply to the facts of this case. Section 392(b) states:

       One who supplies to another, directly or through a third person, a chattel to
       be used for the supplier's business purposes is subject to liability to those
       for whose use the chattel is supplied, or to those whom he should expect to
       be endangered by its probable use, for physical harm caused by the use of
       the chattel in the manner for which and by person for whose use the chattel
       is supplied … if he fails to exercise reasonable care to discover its
       dangerous condition or character, and to inform those whom he should
       expect to use it.




                                             5
RESTATEMENT (SECOND) OF TORTS, § 392(b) (1965) (emphasis added). By its

terms, Section 392(b) is limited to persons supplying chattels to others for use in the

supplier's own business interests, as opposed to repair work done as a bailee for a bailor.

Plaintiffs, here, say nothing about how the use of the lift was in aid of United Rentals’

own business interests. Therefore, plaintiffs’ duty-to-inspect claim under Section 392

fails.

         To the extent plaintiffs’ “maintenance and inspection” theory asserts, instead, a

duty-to-retrofit claim, that claim also fails. As the Eighth Circuit put it in Menz,

""[u]nder Missouri law, even a manufacturer has no duty to offer to retrofit [a product]

when such was not required at the time of manufacture. As a consequence, it is

unreasonable to contend Missouri courts would impose such a duty upon a mere repair

service provider." Menz v. New Holland N. Am., Inc., 440 F.3d at 1005 (citing Morrison

v. Kuboto Tractor Corp., 891 S.W.2d 422, 429,430 (Mo.App. W.D. 1994)).

         Finally, in a fallback position, plaintiffs claim the repairs made by United Rentals

were themselves negligent because they triggered an obligation for United Rentals to

discover the design defect and warn plaintiff about it. This theory, however, collapses

into the same failure-to-warn claim rejected above. The Missouri Supreme Court came to

this general understanding in Johnson. Relying on overlapping parts of the Restatement,

the court explain:

         Section 403 provides, “One who as an independent contractor makes,
         rebuilds, or repairs a chattel for another and turns it over to the other,
         knowing or having reason to know that his work has made it dangerous for
         the use for which it is turned over, is subject to the same liability as if he
         supplied the chattel." RESTATEMENT (SECOND) OF TORTS § 403 (1965).

                                               6
      Comment b to section 403 makes clear that this liability applies "only
      where the contractor knows or has reason to know that the work which he
      has done in making, rebuilding, or repairing the chattel has made it unsafe
      for use." Id. Liability under section 403, like under section 388, thereby is
      limited to risks created by the repair work done by defendant and does not
      create an obligation to warn about unrelated defects."

Johnson, 523 S.W.3d at 461-462 (emphasis in original).

IV.   CONCLUSION
      Having concluded that plaintiffs’ asserted claims against United Rentals fail as a

matter of law, this Court will grant summary judgment in United Rentals’ favor.

      Accordingly,

      IT IS HEREBY ORDERED that defendant United Rentals (North America),
Inc.’s motion for summary judgment (#28) is GRANTED.



      So ordered this 18th day of July 2019.




                                                STEPHEN N. LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE




                                            7
